The Jensen Portfolio July 23, 2007 Supplement dated July 23, 2007 to the Statement of Additional Information dated September 28, 2006 On July 11, 2007, the Board of Directors elected Kenneth Thrasher as an Independent Director of The Jensen Portfolio, Inc. (the “Fund”) to fill a vacancy on the Fund’s Board of Directors.Mr. Thrasher was also appointed to each of the Audit Committee and the Nominating Committee of the Board of Directors. Within the Statement of Additional Information (“SAI”), please add the following to the “Independent Directors” table beginning on page five of the SAI: Name, Address and Age Position(s) Held with the Fund Term of Office and Length of Time Served** Principal Occupation During Past Five Years # of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Kenneth Thrasher Age:57 The Jensen Portfolio, Inc. 2130 Pacwest Center 1211 SW Fifth Ave. Portland, OR97204 Independent Director Indefinite Term; since July 2007. Chairman and CEO of Complí, a web-based automotive dealership software solution company (2002 – present). 1 Northwest Natural Gas Company (a natural gas distribution and service provider) Please add the following to the “Independent Directors/Director Emeritus” table on page nine of the SAI: Name of Director Aggregate Dollar Range of Equity Securities in the Fund Kenneth Thrasher $0 Please Retain this Supplement for Future Reference
